REVERSED AND RENDERED; Opinion Filed March 1, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00636-CV

                       CITY OF DALLAS, Appellant
                                  V.
                   SERENA MARIE DE GARCIA, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-05374

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Carlyle
      The City of Dallas appeals the trial court’s order denying its plea to the

jurisdiction. We reverse and render judgment dismissing Serena Marie de Garcia’s

claims against the City. Because the legal issues are settled, we issue this

memorandum opinion. See TEX. R. APP. P. 47.4.

      Ms. de Garcia suffered injuries when she tripped over a piece of metal pipe

protruding from a sidewalk she alleges is owned or controlled by the City. She sued

the City for premises liability, and later amended her petition to include the Texas

Department of Transportation (TxDOT) as a defendant. The City filed a plea to the

jurisdiction contending it is immune from suit both because it is not responsible for
maintaining the sidewalk and because it was unaware of the sidewalk’s defective

condition at the time of Ms. de Garcia’s injury. In support of its plea, the City

provided evidence of a contract it has with TxDOT which, according to the City,

shows TxDOT is responsible for maintaining the sidewalk. TxDOT filed a response

denying responsibility under the contract and is not a party to this appeal.

      At the hearing on the plea, the trial court expressed its belief that, because

there was a factual dispute as to who, between the City and TxDOT, was responsible

for maintaining the sidewalk, there was also a factual dispute as to who would have

received notice of the hazardous condition. After the hearing, the court entered an

order denying the City’s plea without specifying any reasons for doing so, which it

was empowered to do. The City contends the trial court erred by denying the plea

because the evidence established the City lacked actual knowledge of the sidewalk’s

hazardous condition regardless of who was responsible for maintaining the sidewalk.

      We review the trial court’s ruling de novo. Tex. Dep’t of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 226 (Tex. 2004). “In a suit against a governmental unit,

the plaintiff must affirmatively demonstrate the court’s jurisdiction by alleging a

valid waiver of immunity.” Dallas Area Rapid Transit v. Whitley, 104 S.W.3d 540,

542 (Tex. 2003). Ms. de Garcia brought claims under the Texas Tort Claims Act

(TTCA), which waives immunity for personal injuries caused by the condition of

real property if a governmental unit would, were it a private person, be liable under



                                         –2–
Texas law. City of Dallas v. Davenport, 418 S.W.3d 844, 847 (Tex. App.—Dallas

2013, no pet.) (citing TEX. CIV. PRAC. & REM. CODE § 101.021(2)).

      For purposes of this appeal, the City does not dispute that it owed Ms. de

Garcia a duty as the party responsible for the sidewalk. And Ms. de Garcia concedes

both that she did not pay to access the sidewalk and that the protruding pipe was not

a “special defect” under the TTCA. See TEX. CIV. PRAC. & REM. CODE § 101.022(a),

(b); see also City of Dallas v. Freeman, No. 05-18-00961-CV, 2019 WL 3214152, at

*3–5 (Tex. App.—Dallas July 17, 2019, no pet.) (mem. op.) (explaining the

difference between ordinary and special defects, concluding that a three-inch

difference in elevation between a sidewalk and an abutting curb was not a special

defect under the TTCA). The City therefore owed Ms. de Garcia “only the duty that

a private person owes to a licensee on private property.” Id. § 101.022(a). That duty

requires an owner to “use ordinary care either to warn a licensee of, or to make

reasonably safe, a dangerous condition of which the owner is aware and the licensee

is not.” Sampson v. Univ. of Tex. at Austin, 500 S.W.3d 380, 391 (Tex. 2016) (quoting

State Dep’t of Highways & Pub. Transp. v. Payne, 838 S.W.2d 235, 237 (Tex. 1992)).

      Ms. de Garcia does not allege the City’s conduct was willful, wanton, or

grossly negligent. Thus, to maintain her claims under the TTCA, she must prove the

City actually knew about the sidewalk’s dangerous condition at the time of her

injury. Id. “Actual knowledge, rather than constructive knowledge of the dangerous

condition is required,” and “[h]ypothetical knowledge will not suffice.” Id. at

                                        –3–
392 (quoting State v. Tennison, 509 S.W.2d 560, 562 (Tex. 1974)). Accordingly, if

the evidence establishes that the City lacked actual knowledge of the sidewalk

hazard, then immunity is not waived, and the City’s plea must be granted. Id. at 391–

92.

      Because the City’s challenge is based on evidence purporting to negate the

basis for the trial court’s jurisdiction, the City’s burden is similar to that of a movant

for summary judgment. Id. (citing Miranda, 133 S.W.3d at 227–28). The City has

the initial burden of presenting evidence sufficient to negate jurisdiction. If it meets

that burden, the burden shifts to Ms. de Garcia to demonstrate a factual dispute on

the jurisdictional issue. Id. at 391–92. In determining whether either party satisfied

its burden, we take as true all evidence favorable to Ms. de Garcia, drawing every

reasonable inference and resolving all doubts in her favor. Id. “Although there is no

one test for determining actual knowledge that a condition presents an unreasonable

risk of harm, courts generally consider whether the premises owner has received

reports of prior injuries or reports of the potential danger presented by the condition.”

Id. at 392 (quoting Univ. of Tex.–Pan Am. v. Aguilar, 251 S.W.3d 511, 513 (Tex.

2008) (per curiam)).

      With respect to whether the City was aware of the sidewalk’s defective

condition, the City provided an affidavit from Sheila Gray, a records custodian for

its 311 Customer Service Center. She explained that the 311 Customer Service

Center maintains records concerning reports of any allegedly hazardous conditions

                                           –4–
within the City. Based on a diligent search of those records, Ms. Gray testified the

City did not receive any reports of a dangerous condition on the sidewalk in the two

years before Ms. de Garcia’s injury.

      Binding precedent in this court—where we have held that evidence similar to

the City’s, testimony stating that a governmental unit did not receive reports of a

hazardous condition in the two years before the injury—requires us to conclude the

City’s evidence is sufficient to demonstrate a lack of actual knowledge. See City of

Dallas v. Kennedy, No. 05-19-01299-CV, 2020 WL 3286515, at *3 (Tex. App.—

Dallas June 18, 2020, no pet.) (mem. op.); Freeman, 2019 WL 3214152, at *5–6.

Thus, the City having met its initial burden, the burden shifted to Ms. de Garcia to

demonstrate a fact issue as to whether the City had actual knowledge. See Sampson,

500 S.W.3d at 391–92.

      Ms. de Garcia points to no direct evidence of the City’s knowledge. As she

argued below, Ms. de Garcia argues the City must have been aware of the dangerous

condition because it appeared the protruding pipe was part of a sign that had been

removed from the sidewalk. She extrapolates that, because the City allegedly owned

the sidewalk, it must have been responsible for removing the sign. And because the

City removed the sign, she argues, it must have known it left a piece of pipe

protruding.

      Although circumstantial evidence can be used to establish actual knowledge,

evidence that merely raises a suspicion that the governmental unit had actual

                                        –5–
knowledge is insufficient. See id. at 394. There is no record evidence suggesting the

City, rather than a third party, removed whatever sign was once located on the

sidewalk. And we cannot reasonably infer the City removed the sign based solely on

the fact that it owned or controlled the property. Thus, we cannot infer the City had

actual knowledge of the condition created by the sign’s removal. See id.

      Because Ms. de Garcia failed to point to any evidence suggesting the City had

actual knowledge of the sidewalk’s dangerous condition at the time of her injury, the

City’s evidence was sufficient to negate jurisdiction under the TTCA. See Kennedy,

2020 WL 3286515, at *3; Freeman, 2019 WL 3214152, at *5–6. We reverse the trial

court’s order denying the City’s plea and render judgment dismissing Ms. de

Garcia’s claims for lack of jurisdiction.




                                              /Cory L. Carlyle/
                                              CORY L. CARLYLE
                                              JUSTICE
200636F.P05




                                            –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

CITY OF DALLAS, Appellant                      On Appeal from the 191st Judicial
                                               District Court, Dallas County, Texas
No. 05-20-00636-CV           V.                Trial Court Cause No. DC-19-05374.
                                               Opinion delivered by Justice Carlyle.
SERENA MARIE DE GARCIA,                        Justices Myers and Osborne
Appellee                                       participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and judgment is RENDERED that:

      Serena Marie de Garcia’s claims against the City of Dallas are
      dismissed for lack of jurisdiction.

      It is ORDERED that appellant City of Dallas recover its costs of this appeal
from appellee Serena Mareie de Garcia.


Judgment entered this 1st day of March, 2021.




                                         –7–